Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-22-2006

USA v. Sheard
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1295




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Sheard" (2006). 2006 Decisions. Paper 1553.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1553


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      NOT PRECEDENTIAL

                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ____________

                                        No. 05-1295
                                       ____________

                             UNITED STATES OF AMERICA

                                               v.

                                     ERRIN SHEARD,

                                             Appellant
                                       ____________

                        Appeal from the United States District Court
                               For the District of New Jersey
                                   D.C. No.: 04-cr-00545-1
                        District Judge: Honorable Robert B. Kugler
                                       ____________

                Submitted Under Third Circuit LAR 34.1(a) January 13, 2006

                 Before: ROTH, FUENTES, and ROSENN*, Circuit Judges

                                 (Filed: February 22, 2006)
                                       ____________

                                OPINION OF THE COURT
                                     ____________

FUENTES, Circuit Judge.

         While serving a sentence for bank robbery, Errin Sheard was convicted of simple

assault against a corrections officer, Christopher Johnson. Sheard hit Johnson in the nose



   *
       Judge Rosenn passed away before the release of this opinion.
while the two were in a prison stairwell, and Johnson received medical treatment. Sheard

testified at trial that he swung at Johnson in self-defense after Johnson hit him in the back

of the head and tried to throw him to the ground. In support of his self-defense claim,

Sheard attempted to cross-examine two government witnesses at trial about Johnson’s

reputation for aggressive behavior, but the District Court refused to allow the questioning.

Sheard now appeals, arguing that the District Court should not have excluded this line of

cross-examination.1

       This Court reviews a District Court’s decision on the admissibility of evidence for

abuse of discretion. United States v. Serafini, 233 F.3d 758, 768 n.14 (3d Cir. 2000).

However, we exercise plenary review over the Court’s construction of the Federal Rules

of Evidence. United States v. Johnson, 388 F.3d 96, 100 (3d Cir. 2004).

       After considering the record and the submissions of the parties, we conclude that

Sheard’s claims on appeal are without merit. The judgment of the District Court is

affirmed.




   1
    The District Court had jurisdiction over this federal criminal case pursuant to § 18
U.S.C. 3231. This Court has jurisdiction over Sheard’s appeal pursuant to 28 U.S.C. §
1291.

                                              2